Title: From George Washington to Major General William Heath, 5 April 1777
From: Washington, George
To: Heath, William



Dear Sir
Head Quarters Morris Town 5th April 1777

I am favd with yours of the 25th March. I have had no request as yet from the Council of your State, for part of the new arrived Arms, to put into the hands of such of your Troops as were ready and only waited for them, but I desire that as many as are necessary, may be immediately drawn, and the Troops forwarded. So that there can be no further plea for delay upon that head. One thing I must insist upon, that you do not abate your diligence in collecting the public

Arms, and having them repaired and deposited in proper places, for altho’ our late Supply is large indeed, and may serve our present wants, yet you must remember the number of Men we have to arm altogether, and the vast waste and destruction that the course of one of our Campaigns occasions.
I am amazed to hear you mention the want of cloathing, as one of the delays to the marching of your Troops. This is an excuse that I cannot admit of, because, from the accounts which I have seen from the Agents for purchasing and providing Cloathing in Massachusets, there were as many ready two Months ago, as would serve your quota of Men. I am convinced that Officers, unwilling to leave their quarters, will make every excuse to prolong the times of staying with their families and Freinds, and I have for that reason fixed General Officers at all the places where the Troops are drawn together, to see that they remain no longer there, than is absolutely necessary to equip the Men. I therefore desire that you will inquire very minutely into these Matters, and whenever you find that the Arms and accoutrements are ready, insist upon the Officers marching with the Men to the places of destination, without admitting of any excuse whatever.
Genl Schuyler who is now here, has given me the following Rout for the Troops that are to march from Massachusets to this quarter, which he informs me will be saving one hundred Miles by land, and which I desire may be put in practice by those who are not already on their way.
“Such of the Regiments from the Massachusets Bay as may be ordered to the Jerseys and whose rendezvous is not in the South Eastern part of that State, to march thro’ the Green Woods to Kinderhook, Claverack or Red Hook on Hudsons River: The Officers commanding each of these Regiments to send before him to the commanding Officer at Albany, a Return of their Numbers, requesting that Vessels may be sent to either of the above places as they shall direct, to carry them down to Fort Montgomery.”
Orders will be sent to the commanding Officer at Albany to comply with the above requisition, and to put on board the Vessels, eight days provision for the numbers returned to him.
Brigr Genl James Clinton, or the Officer commanding at Fort Montgomery, will keep spy Boats down the River, to keep a look out, and see that none of the Enemy’s armed Vessels are in Haverstraw Bay, if that should be clear, the Troops may proceed down the River and disembark at peekskill or in Jersey as there may be occasion. I am Dear Sir Yr most obt Servt

Go: Washington

